Case 1:19-cr-00230-DAD-BAM Document 68-2 Filed 10/14/20 Page 1 of 3



                         EXHIBIT 3
               Case 1:19-cr-00230-DAD-BAM Document 68-2 Filed 10/14/20 Page 2 of 3


                                                                                           Federal Deposit Insurance Corporation
                                                                                                      Office of Inspector General
                                                                                                           Office of Investigations



                                     MEMORANDUM OF INTERVIEW
INTERVIEW OF                                DATE OF INTERVIEW                    INTERVIEWED BY

Kelly Weaver                                       October 7, 2020               Tina Zwiefelhofer
INTERVIEW HELD AT                           PEOPLE PRESENT

Via telephone       REDACTED                Kelly Weaver, Tina Zwiefelhofer



  1    On the above date from approximately 2:47 – 3:06 pm, Special Agent (SA) Tina Zwiefelhofer
  2    called Kelly Weaver (Weaver) on her cell phone, at the number above, for some follow up
  3    information regarding Kenneth Patterson (Patterson) and his alleged payments to her. Weaver
  4    provided the following information:

  5    Weaver has an agreement with Patterson for him to pay her $8,944/month. So, she receives $8,900
  6    once in a while. His payments are inconsistent. He goes several months at a time without paying
  7    her anything. The last payment she received from him was in July. Before that, it was three or four
  8    months since his last payment.

 9    Since the last time that Weaver spoke with SA Zwiefelhofer,                REDACTED
10                                    REDACTED                                    Patterson knows about her
11 REDACTED
          and some of her injuries but does not know about her          REDACTED         because she does
12    not want him to say that, due to her injury, she just forgot some of the payments that he made to her.
13    Patterson claims that he paid her more than what she shows as his total payments to her.

14     A few of months ago, at Patterson’s request, Weaver prepared an itemized list of the payments that
15     he had made to her. This is the second time that she prepared an itemized list for him at his request.
16     She did as he requested and gave it to him. He said he would get her a payment after he received
17     her list, but, after claiming bank-caused delays, it was another two months before she received the
18     next payment from him.

19     At the time that Weaver was giving this information to SA Zwiefelhofer on the phone, Weaver was
20     in the car on her way to an appointment, so she did not have the Patterson payment information
21     handy. She did not want to give an estimate as to how much Patterson still owes her because she
22     does not want to be wrong. She has the payment and balance information at home and will call SA
23     Zwiefelhofer later tonight after she gets home. She believes he still owes her a lot of money.


                                                       For Agency Use Only

 FILE NUMBER                             DATE TRANSCRIBED
                                                                                                  Page 1 of 2
 S2017-0004                              October 7, 2020
 AGENTS SIGNATURE(S)

                        T i n a      Z w i e f e l h o f e r

 FEDERAL DEPOSIT INSURANCE CORPORATION           FOR OFFICIAL USE ONLY                                       Revised May 2018
          Case 1:19-cr-00230-DAD-BAM Document 68-2 Filed 10/14/20 Page 3 of 3
      CONTINUATION SHEET                                                                           Page 2 of 2
      INTERVIEW OF                               DATE OF INTERVIEW                   FILE NUMBER

                     Kelly Weaver                          October 7, 2020                         S2017-0004


 1   Patterson called last week on Wednesday, September 30, 2020, and left a message on Tom’s
 2   voicemail. (From previous contacts, it is known that Tom is Weaver’s boyfriend.) Patterson then
 3   called Weaver last week on Wednesday and told her that he had been involved in a hit and run
 4   accident in Pismo and that he had a court date on Friday, October 2, 2020. He asked her to write a
 5   letter to the Court explaining that he was paying her and that if he goes to jail, it would not only
 6   affect his own family but also her as well since he would no longer be able to pay her. He told her
 7   he might be going to jail and that she “won’t get a dime” if he is in jail. He asked her to address it to
 8   the judge, the Honorable James Boone, but Weaver feels dumb as she later learned the judge’s name
 9   is Stanley Boone. He requested the letter that day, but Weaver was out of the area and told him she
10   would not be able to get it to him until the next day.

11   Patterson asked Weaver to email the letter to the judge to Patterson. Weaver did not want to email
12   him a document that could be altered and she wanted to sign it. As a result, Weaver wrote the letter,
13   signed it and then scanned it and emailed it to Patterson on the evening of Thursday, October 1.

14   In prior contacts with Patterson, he usually tried to pressure Weaver into saying that the money that
15   she gave him was a loan. The money that she gave him was never a loan. Patterson determined that
16   it was a “personal loan,” but that is not correct. Weaver told Patterson that she was not going to lie
17   about it since it was never a personal loan. When Patterson asked her to write the letter last week,
18   he did not emphasize that it was a loan, as he had in the past. Weaver did get a Promissory Note
19   from Patterson at one point, but that was done “under duress” as she was desperate to do anything to
20   get her money back from Patterson.

21   At the time when things were not going as Patterson had told her, Weaver would say that Patterson
22   just “got in over his head.” “Looking back,” she believes it was a “perfect setup,” referring to the
23   buyout of her former business and then the subsequent deals that he got her to agree to invest in
24   with him. Now Weaver believes that Patterson “misrepresented” the truck stop investment at
25   Avenal and she does not believe that the car lot on Blackstone ever existed.

26   When SA Zwiefelhofer previously met with Weaver, Weaver stated that SA Zwiefelhofer showed
27   her and asked her about two checks that she had given to Patterson: one for $75,000 for an alleged
28   liquor store and one for $1,200 for an unknown purpose. Weaver still does not know what those
29   payments were specifically for but recalls seeing them.

30   After one of Patterson’s court hearings, Patterson told Weaver “Now I’ve seen everything.” He told
31   her that he knows what Weaver told the federal agents that spoke with her. He also told her that,
32   “for some reason,” she is not listed as a victim. However, Weaver stated that she receives letters or
33   notifications from the Victim Witness Coordinator. She received a notice in the mail that a hearing
34   was scheduled for some time around November 24, 2020. FBI Special Agent “Bob” informed
35   Weaver that she was left off the “no communication list” of Patterson so that she was still able to
36   communicate with him.

37   Patterson has become upset with Weaver in the past for talking with SA Bob if anything was going
38   on with Patterson. In his mind, Weaver is communicating with “Big Brother,” and he does not like
39   it.


     FEDERAL DEPOSIT INSURANCE CORPORATION           FOR OFFICIAL USE ONLY                                FDIC OIG FORM 95-131
